Case: 1:21-cv-00108-SJD Doc #: 1-1 Filed: 02/14/21 Page: 1 of 5 PAGEID#LBD
MARY L. SWAIN

BUTLER COUNTY
CLERK OF COURTS
01/29/2027 17:13 AM
CV 2021 071 0126

IN THE COURT OF COMMON PLEAS, BULTER COUNTY, OHIO
Civil Division

 

 

TATE FISHMAN : Case No.
5492 Crossbridge Drive
West Chester, Ohio 45069 : Judge
Plaintiff,
vs
ALEXANDRA POLUR-GOLD : COMPLAINT AND JURY DEMAND
507 Briar Hill Road

Louisville, Kentucky 40206

Defendant.

 

Now comes Plaintiff, Tate Fishman, by and through undersigned counsel and for
his Complaint states as follows:

JURISDICTION AND VENUE

1. Plaintiff, Tate Fishman, is a resident of Butler County, Ohio whose address
is 5492 Crossbridge Drive, West Chester, Ohio 45069.

2. Plaintiff is also a full time student at the Ohio State University and resides
in campus housing in Columbus, Ohio while attending school.

3. Defendant, Alexandra Polur-Gold, has an address of 507 Briar Hill Road,
Louisville, Kentucky 40206

4, Plaintiff states that jurisdiction and venue are proper in Butler County, Ohio
as all material acts herein occurred and affected Plaintiff in Butler County, Ohio.

5. Defendant’s actions that led to the cause of actions herein were observed by
Plaintiff and others including, among others, Plaintiff’s family and acquaintances in Butler County
where Plaintiff resides.
Case: 1:21-cv-00108-SJD Doc #: 1-1 Filed: 02/14/21 Page: 2 of 5 PAGEID #: 4

FACTUAL BACKGROUND

6. On or about June 2017, when Plaintiff was fifteen (15) years old, Plaintiff
participated in a summer camp known as Adventures Unlimited held at Camp Livingston,
Bennington, Indiana. The camp is put on and conducted for Jewish youth and abides by high
standards.

7. Plaintiff first met Defendant at camp while the campers were involved in a
nightly activity of music and a campfire. Plaintiff was first approached by Defendant as he was
laying in a hammock while listening to music around the campfire and Defendant was asked to sit
in the hammock along with Plaintiff and another male camper. To the best of Plaintiff's
knowledge, Defendant was also fifteen (15) years old at the time.

8. At some point Plaintiff fell asleep while listening to the music and it is
believed the Defendant remained in the hammock. Plaintiff was startled by a noise that came from
other campers and when he woke up he pushed with his arms in an effort to sit up and while doing
so, Plaintiff accidentally made contact with the lower abdomen area of Defendant’s body.

9. Plaintiff immediately apologized and was told by Defendant immediately
that there was no harm or injury to her. Plaintiff then went to his own tent and remained in the
tent the remainder of the night and slept.

10. The next morning, Plaintiff observed Defendant by a bus talking to a
counselor and Defendant was crying and upset. Plaintiff was then approached and asked what had
occurred the night before. Plaintiff advised he was laying in the hammock and after being startled
he accidentally pushed up on Defendant’s lower abdomen but that there was no ill will or negative
intent. Plaintiff denied any sexually activity or advances.

11. Plaintiff was then separated from the other campers and was advised that he
was being removed from the camp while an investigation occurred.

12. After being removed from the camp, Plaintiff was contacted by the camp
administration and advised that an investigation was conducted and that the camp determined that
any claims that Defendant had made that she was sexually assaulted were false and that Plaintiff
was invited to future camps. Plaintiff was further advised that Defendant would not be permitted
to attend any future camps.

13. Plaintiff returned the following year to the summer activities put on by the
same organization. Defendant was not present and Plaintiff had no further contact or interaction
with Defendant.

14. To the best of Plaintiff's knowledge and information, the police or any other
authorities were not contacted as the camp felt that there was insufficient evidence to contact the
authorities as the reports made by Defendant were false and warranted no further investigation.
Case: 1:21-cv-00108-SJD Doc #: 1-1 Filed: 02/14/21 Page: 3 of 5 PAGEID #: 5

15. On or about, October 10, 2020, Defendant posted on Instagram a false
written statement stating that when she was 15 years old that Plaintiff had sexually assaulted her
while at a summer camp and that he made numerous sexual advances toward her. Defendant
further in her post asked others to share the post and to spread the false narrative that Plaintiff had
sexually assaulted her.

16. ‘In her post, Defendant identified Plaintiff by name and shared a picture of
Defendant in his Lakota West high school basketball uniform as well as stated that he was a current
student at The Ohio State University.

17. + Defendant’s post received hundreds of likes and numerous comments. It is
further believed that anyone who did not agree with Defendant’s post, she would remove the
comments and block them in further support of her false narrative that Plaintiff had sexually
assaulted her.

18. Demand was made for Defendant to remove the post, but she has refused,
and the post remains on Instagram.

COUNT 1 —- DEFAMATION PER SE

19. Plaintiff, Tate Fishman, reaffirms and realleges each and every allegation
of this Complaint as if fully written herein.

20. In or around October 10, 2020 Defendant, made a false statement on
Instagram that Plaintiff had sexually assaulted her when she would have been a minor.

21. | Defendant knew or should have known that said statements she was making
in the Instagram post were false.

22. | Defendant’s acts and published statements were made maliciously and
negligently in making said statements with reckless disregard for their truth. As a result, Plaintiff
has suffered mental anguish, humiliation, loss of reputation in the community, attorney fees and
litigation costs.

23. After demand, Defendant Alexandra Polur-Gold, has refused to stop
making said defamatory statements and has continued to do so all with the continuing damages to
Plaintiff as previously stated.

24. Defendant’s statements that Plaintiff engaged in sexual acts with her are per
se defamatory.

COUNT 2 — DEFAMATION PER QUOD

25. Plaintiff, Tate Fishman, reaffirms and realleges each and every allegation
of this Complaint as if fully written herein.
Case: 1:21-cv-00108-SJD Doc #: 1-1 Filed: 02/14/21 Page: 4 of 5 PAGEID #: 6

26. In or around October 10, 2020 Defendant, made a false statement on
Instagram that Plaintiff had sexually assaulted her when she would have been a minor.

27. Defendant knew or should have known that said statements were false.

28. Defendant’ acts and published statements were made maliciously and
negligently in making said statements with reckless disregard for their truth. As a result, Plaintiff
has suffered mental anguish, humiliation, loss of reputation in the community, attorney fees and
litigation costs.

29. After demand, Defendant Alexandra Polur-Gold, has refused to stop
making said defamatory statements and has continued to do so all with the continuing damages to
Plaintiff as previously stated.

30. Defendant’s statements that Plaintiff engaged in sexual acts with her are per
quod defamatory.

WHEREFORE, Plaintiff demands judgment against Defendant, Alexandra Polur-
Gold as follows:

1. Compensatory damages in excess of $25,000, on each applicable count;
2. Punitive damages in the excess of $25,000 on each count;
3. Temporary and permanent injunctive relief to remove the post and

restriction from future posts and/or statements;
4, Reasonable attorney fees and Court costs;
5. Such and other further relief as this Court deems just and proper.

Respectfully submitted,

/s/ Kevin D. Hughes

 

Kevin D. Hughes (0065620)
Attorney for Plaintiff

20 South Main Street

Springboro, OH 45066

Telephone No. (937) 748-8412
Fax No. (937) 748-8409

Email: khughes@khughesiaw.com

 
Case: 1:21-cv-00108-SJD Doc #: 1-1 Filed: 02/14/21 Page: 5 of 5 PAGEID #: 7

JURY DEMAND

Plaintiff hereby requests that this case be tried before a jury of his peers as
provided in the Ohio Rules of Civil Procedure.

/s/ Kevin D. Hughes

 

Kevin D. Hughes (0065620)
Attorney for Plaintiff

REQUEST FOR SERVICE
TO THE CLERK:

Please issue a copy of the foregoing Complaint to Defendant Alexandra Polur-
Gold, by way of certified mail, return receipt requested.

 

Kevin D. Hughes (0065620)
Attorney for Plaintiff
